


117 SRES 9 ATS: Notifying the House of Representatives of the election of a President pro tempore.
U.S. Senate
2021-01-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III
117th CONGRESS
1st Session
S. RES. 9
IN THE SENATE OF THE UNITED STATES

January 20, 2021
Mr. Schumer submitted the following resolution; which was considered and agreed to

RESOLUTION
Notifying the House of Representatives of the election of a President pro tempore.


That the House of Representatives be notified of the election of the Honorable Patrick J. Leahy as President of the Senate pro tempore.   